Citation Nr: 0501612	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  98-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a scar on the left 
breast, status-post excision.

2.  Entitlement to an initial evaluation in excess of 10 
percent for low back pain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of thyroid cancer, status-post 
thyroidectomy.

4.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee.

5.  Entitlement to an initial compensable evaluation for 
cervical spondylosis.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
entitlement to service connection for a scar on the left 
breast, and granted entitlement to service connection for the 
following disabilities:  residuals of thyroid cancer, status-
post resection of thyroid, assigning a 10 percent evaluation 
thereto; degenerative joint disease of the right knee, 
assigning a noncompensable evaluation thereto; low back pain, 
assigning a 10 percent evaluation thereto; and, cervical 
spine spondylosis, assigning a noncompensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran, (1) of the 
evidence necessary to substantiate her claims, (2) of the 
information and evidence that she is responsible for 
providing, and (3) of the evidence that VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5102, 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A review of the claims 
folder, however, reflects that the veteran has not been 
furnished proper VCAA notice with respect to the claims here 
on appeal.  Thus, because the Board does not have the 
authority to send the veteran notice, a remand is required 
for corrective action.

The Board notes that the veteran related in May 2003 that she 
desired representation in this matter.  A power of attorney, 
however, has not been submitted.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
the following claims:  service connection 
for a scar on the left breast; an initial 
evaluation in excess of 10 percent for 
low back pain; an initial evaluation in 
excess of 10 percent for residuals of 
thyroid cancer, status-post 
thyroidectomy; an initial compensable 
evaluation for degenerative joint disease 
of the right knee; and, initial 
compensable evaluation for cervical 
spondylosis.

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing; and,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

2.  The RO should also advise the veteran 
of her right to have a representative in 
this matter and of the procedures for 
which she may attain such representation. 


3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




